Mr. J. Heydeneeldt
delivered the opinion of the Court.
Mr. Oh. J. Murray concurred.
The declaration discloses no cause of action against the defendants.
It seems from its allegations, that the plaintiff was improperly sued in trespass, on account of a levy by a deputy Constable, and having paid the judgment rendered against him, now sues the Constable on his bond for improperly appointing the deputy. All this was wrong. The Constable, like any other ministerial officer, had the right to appoint as many deputies as he pleased. The deputy was not guilty of any trespass in levying by virtue of legal process in his hands. The plaintiff paid the judgment against him, for the trespass, in his own wrong.
The judgment is reversed.